UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4950


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRODERICK F. JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00253-REP-1)


Submitted:   May 29, 2014                 Decided:   June 20, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Robert J. Wagner, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.   Dana J.
Boente, Acting United States Attorney, Christopher D. Jackson,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Broderick       F.     Jones    appeals           the   district      court’s

judgment revoking his supervised release and sentencing him to

eighteen     months    of    imprisonment.              He     raises    two   issues     on

appeal: (1) whether the district court abused its discretion by

admitting     hearsay       statements      without       complying       with    Fed.    R.

Crim.   P.   32.1     and    this   court’s       opinion       in   United      States   v.

Doswell, 670 F.3d 526, 530 (4th Cir. 2012), and (2) whether

sufficient evidence supports his violation.                             For the reasons

that follow, we affirm.

             Jones     argues       that    the        district      court       erred    by

permitting hearsay evidence in the form of a video recording of

the   drug   purchase       at    issue    made    by    a     confidential      informant

(“CI”), rather than presenting the testimony of the CI himself.

A defendant at a revocation hearing has the right to confront

and cross-examine adverse witnesses “unless the hearing officer

specifically finds good cause for not allowing confrontation.”

Morrissey v. Brewer, 408 U.S. 471, 489 (1972).                           The parameters

of    this   right    are    established          in    Rule    32.1(b)(2)(C),       which

states that a defendant is entitled to “question any adverse

witness unless the court determines that the interest of justice

does not require the witness to appear.”                        Id.; see Doswell, 670
F.3d at 530.          The Doswell opinion requires that the district

court “balance the releasee’s interest in confronting an adverse

                                            2
witness    against     any    proffered         good     cause     for   denying       such

confrontation.” 670 F.3d at 530.             If the evidence is reliable

and the Government’s explanation for not producing the witness

is satisfactory, the hearsay evidence will likely be admissible

under Rule 32.1.            Id. at 531.           Applying these standards, we

conclude that the district court did not abuse its discretion in

allowing the video evidence without the live testimony of the

CI, who was unavailable at trial.

            Regarding       the    second       issue,    we   review    the    district

court’s     revocation        of    supervised           release     for       abuse     of

discretion.      United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).      To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.                  18 U.S.C. § 3583(e)(3) (2012);

see United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

This standard is met when a court “believe[s] that the existence

of   a   fact   is   more    probable   than       its    nonexistence.”           United

States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal

quotation marks omitted).             We review for clear error factual

determinations       underlying       the       conclusion       that      a   violation

occurred, United States v. Carothers, 337 F.3d 1017, 1019 (8th

Cir. 2003), and credibility determinations made by the district

court at revocation hearings are rarely reviewable on appeal.

United States v. Cates, 613 F.3d 856, 858 (8th Cir. 2010).

                                            3
            With   these      standards         in    mind,       we   have     carefully

reviewed the record and conclude that the district court did not

clearly err in finding, by a preponderance of the evidence, that

Jones engaged in new criminal conduct, here assisting in the

distribution of heroin to the CI as part of a drug conspiracy.

The   video    recording      of    the    heroin          purchased      supports       the

district    court’s    findings      along       with       the    testimony       of    two

officers who witnessed the drug purchase.                         The court had ample

reason to find that defense counsel’s explanation, that Jones

could have been handing his coconspirator Thomas Henry something

other than drugs or money, was not particularly persuasive.

            Accordingly,       we    affirm          the    revocation        of    Jones’

supervised release.        We dispense with oral argument because the

facts and legal contentions are adequately represented in the

materials     before   this    court      and    argument         would   not      aid   the

decisional process.



                                                                                   AFFIRMED




                                          4